t c summary opinion united_states tax_court m murray eleanor mantell petitioners v commissioner of internal revenue respondent docket no 17907-08s filed date bruce e mantell for petitioners brian j bilheimer for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue petitioners seek judicial review of the internal_revenue_service irs determination to proceed with collection by levy of a tax_liability for fiscal_year the issues for decision are whether the case is moot since the underpayment has now been satisfied and if the case is not moot whether respondent improperly sustained the levy background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are husband and wife and resided in new jersey at the time of the petition mr mantell petitioner worked as a salesman for over years before retiring in late or early on the advice of his accountant petitioner elected for his business a fiscal_year ending august for purposes of filing federal_income_tax returns petitioners also adopted this fiscal_year for their personal income taxes using the august fiscal_year petitioners were required to make quarterly estimated_tax payments on december february may and september in the early 1990s the irs began applying one or more of the estimated_tax payments to years other than those petitioners intended as a result irs records reflected underpayments for some years and overpayments for other years petitioners consistently filed income_tax returns showing four estimated_tax payments and an overpayment to be applied forward irs records typically reflected an overpayment year followed by a year with an underpayment at some point before the irs began processing the income_tax returns and estimated_tax payments on a calendar_year ending december the record does not reflect that respondent has ever made a determination that petitioners were not eligible to file returns on a fiscal_year basis petitioners have continued to file returns and make estimated_tax payments on a fiscal_year basis petitioners’ counsel contacted the irs many times after the first misapplication of payments in some years petitioners were successful in getting the irs to apply the payments as intended in such circumstances the irs sometimes abated interest and penalties in petitioners’ counsel enlisted the help of the taxpayer advocate’s office in resolving the problem of the proper application of estimated payments interest and addition sec_1the irs listed on the forms certificate of assessments payments and other specified matters multiple entries for failure_to_pay_tax penalty both sec_6651 failure_to_pay_tax and failure to pay estimated_tax provide for additions to tax and not penalties although these additions to tax are described throughout the record as penalties we shall refer to them hereinafter as additions to tax as set forth in the internal_revenue_code to tax the outcome of that effort resulted in an agreement which made changes to the application of payments some of the additions to tax and interest were abated the change in account balances was not necessarily in accord with petitioners’ requests there is no evidence that amended returns were filed to reflect the agreement amounts as a result the confusion of proper application of payments continued respondent’s records reflect the tax assessed per the return filed for fiscal_year as dollar_figure and a requested carryforward of dollar_figure respondent’s fiscal_year form_4340 certificate of assessments payments and other specified matters reflects the following payments by petitioners payment due payment received irs designation estimated_tax deposit overpaid credit oc oc subsequent payment total oc2 amount dollar_figure big_number big_number big_number big_number big_number 1the form_4340 lists six estimated_tax payments for the fiscal_year two of these payments were applied to the fiscal_year and they appear on the form_4340 as overpaid credit from prior tax period 2the date payment was the carryforward amount the irs allowed petitioners to apply to their tax_liability based on their election to do so on their income_tax return the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy dated date the notice_of_intent_to_levy reflects a balance of dollar_figure for the fiscal_year including additions to tax and interest petitioners’ collection_due_process cdp hearing request was received on date by the irs the cdp hearing was held on date petitioners’ counsel requested abatement of interest and additions to tax for multiple years and that certain estimated payments for various years be applied to other years the settlement officer abated all of the additions to tax and all but dollar_figure of interest for the fiscal_year ending date at the time of the hearing there remained a balance due for the fiscal_year petitioners’ counsel did not propose any collection alternatives after the hearing the irs issued the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy petitioners filed a petition disputing the notice_of_determination with the court on date after the cdp hearing respondent applied a portion of a dollar_figure estimated_tax 2the petition also attempted to raise a dispute as to tax years and respondent filed a motion to dismiss for lack of jurisdiction and to strike as to taxable years and on date payment which was intended by petitioners as an estimated_tax payment for but deemed an overpayment in to satisfy the outstanding balance for respondent indicates that he no longer seeks to enforce the levy accordingly respondent now argues that the case is moot discussion we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_intent_to_levy was proper and that respondent may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir 3the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 mootness the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress see 112_tc_1 our jurisdiction in this case is predicated upon sec_6330 which gives the tax_court jurisdiction with respect to such matter as is covered by the final_determination in a requested hearing before the appeals_office see 115_tc_35 thus our jurisdiction is defined by the scope of the determination that the appeals officer is required to make 125_tc_14 petitioners seek an instruction by the court directing respondent to apply certain estimated_tax payments to certain fiscal years the notice_of_determination however concerns only the fiscal_year our jurisdiction in this case is confined therefore to review of the appeals officer’s determination sustaining a levy to collect an unpaid tax_liability for we note that in freije the taxpayer sought to dispute a payment intended for a determination_year but applied to a nondetermination year in such circumstances we concluded that our jurisdiction extends in appropriate circumstances to years other than those in which the tax_liability arose here there has not been an application of payments from the determination_year to a nondetermination year in 126_tc_1 the taxpayer brought a case in the tax_court disputing a notice_of_determination sustaining a levy for her tax_liability after the filing of the petition the commissioner applied an overpayment from the taxable_year to the tax_liability which resulted in full payment of the tax_liability id pincite consequently the commissioner asserted that the case was moot since he claimed there was no amount due and he was no longer pursuing a collection action id pincite the court held the case was moot and noted that an offset under sec_6402 does not constitute a levy action and accordingly is not a collection action subject_to review in a sec_6330 proceeding id pincite see also 124_tc_296 affd 451_f3d_8 1st cir sec_301_6330-1 q a-g3 proced admin regs an offset is a nonlevy collection action that the irs may take during the suspension_period provided in sec_6330 respondent asserts that there is no unpaid liability for the determination_year upon which a levy could be based and has stated that he is no longer pursuing the proposed levy accordingly the proposed levy for petitioners’ tax_liability is moot respondent abated all failure to pay additions to tax at the time of the cdp hearing and only the unpaid tax and interest remained on the account the right to challenge the existence and amount of an underlying tax_liability encompasses the right to challenge the existence and amount of disputed interest thereon 122_tc_384 whatever right petitioners may have to challenge the existence and amount of their underlying tax_liability in this proceeding arises only in connection with their challenge to the proposed collection action greene-thapedi v commissioner supra pincite inasmuch as the proposed levy is moot petitioners have no independent basis to challenge the existence or amount of their underlying tax_liability in this proceeding and we need not reach that issue id for the reasons discussed herein respondent’ sec_4had this case not been moot it would appear that petitioners would be entitled to dispute the underlying liability continued motion to dismiss for lack of jurisdiction and to strike as to taxable years and will be granted we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an appropriate order and order of dismissal will be entered continued under sec_6330 petitioners received no notice_of_deficiency and otherwise had no opportunity to dispute the underlying liability
